PER CURIAM:
It appearing without dispute that the books and records of the Lawhon corporations, which were the subject of the order to produce entered by the trial court in this case, have long since been produced and have subsequently been returned to the corporations, there is nothing on this appeal for this court to decide.
The appeal is dismissed for mootness.
ON MOTION FOR RECONSIDERATION
The motion for reconsideration is denied. This motion, in effect, seeks to have this court give an advisory opinion as to the admissibility in evidence of the records or their product in the event of a subsequent criminal trial. Such event may not occur. This court passes no judgment on the question whether, if the mooted records are used in a subsequent prosecution of the taxpayers, if there be one, their introduction would be forbidden as violating the constitutional rights of the defendants.